Citation Nr: 0617640	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-35 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1978 to April 
1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 RO decision.

The veteran's November 2003 notice of disagreement objected 
to the denial of service connection claims for hepatitis C 
and a back condition.  The RO's July 2004 statement of the 
case addressed the hepatitis C claim.  In August 2004, the 
veteran received a rating decision granting service 
connection for his back condition.  That decision was a 
complete grant of benefits with respect to the issue of 
service connection for the back condition.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).
 

FINDING OF FACT

The competent and probative evidence of record does not 
establish that the veteran contracted hepatitis C due to any 
incident in service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service. 38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in June 2002 prior to the initial decision 
on the original claim for service connection in December 
2002.  Therefore, the timing requirement of the original VCAA 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.  

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim. This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).

The Board finds that the requirements with respect to the 
content of the VCAA notice have been fully met in this case. 
The veteran was informed of the VCAA in a June 2002 letter.  
This letter informed the veteran of the information or 
evidence needed from him and what he could do to help with 
his claim.  The RO also advised the veteran of what VA would 
do to assist him in the development of his claim. Although 
the veteran's letter did not specifically contain the 
"fourth element," the Board finds that he was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The June 2002 letter specifically 
noted that the veteran can submit his service medical records 
(SMRs); information, statements, or evidence he had about his 
risk factors; and statements from individuals having 
knowledge of his condition.  The VCAA letter also 
specifically informed the veteran that he was ultimately 
responsible for making sure VA received his evidence.  The 
Board believes that a reasonable inference from such 
communications was that the appellant must also furnish any 
pertinent evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

The Court has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, the veteran was provided with notice of what type of 
information and evidence was needed to substantiate a claim 
for service connection for hepatitis C, but there was no 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision. See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby). In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim of service connection for hepatitis C, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.

VA also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim. 38 
U.S.C.A.§ 5103A (a), (b) and (c). The claims file now 
contains the veteran's service, VA and private medical 
records. At this time, the veteran has not identified any 
additionally available evidence for consideration in his 
appeal. The duty to assist includes providing a medical 
examination or obtaining a medical opinion "when such is 
necessary" to decide a claim.  See 38 C.F.R. § 
3.159(c)(4)(i).  Here, the veteran was indeed afforded a VA 
compensation examination in June 2004 in order to better 
ascertain the nature and etiology of his hepatitis C.

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence which has not 
been obtained, the Board finds that the record is ready for 
appellate review.

Analysis

The veteran is seeking service connection for hepatitis C, 
which he contends he contracted through use of contaminated 
tattoo needles while in service.  He alternatively cites in-
service dental work performed without gloves as a possible 
cause of his hepatitis C.  

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection. 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  To prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical evidence or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 
341, 346 (1999).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to a determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b).

The veteran has satisfied the first element of a service 
connection claim, that is, medical evidence of a current 
disability.  Private medical records indicate a hepatitis C 
diagnosis based on a July 2001 liver biopsy.  VA Medical 
Center (VAMC) records reflect that the veteran had a positive 
hepatitis C test and a confirmatory PCR in August 2003.

The third element, regarding medical evidence of a link 
between hepatitis C and service to include tattoos he 
received in service, is not, however, established by the 
record.  The only medical evidence of record addressing the 
issue of how the veteran contracted hepatitis C comes from 
the June 2004 VA examination report.  This report, which is 
based upon a review of the claims file, a physical 
examination of the veteran, and the veteran's own account of 
his history, evaluated several risk factors to determine the 
likelihood that the veteran's hepatitis C was related to 
service.   

The VA examiner found it unlikely that the veteran's 
hepatitis C was caused by his ear piercing, gamma globulin 
shots, or in-service dental work.  The examiner observed that 
the ear piercing was done in the post-HIV era in a presumably 
licensed store and the gamma globulin injection was done at 
the Health Department in 1992, indicating these procedures 
were both likely done in sterilized environments.  Similarly, 
given that medical and dental professionals were widely aware 
of the importance of sterility and the need to prevent 
infections in the late 1970s, the examiner concluded there 
was only a low probability that the veteran contracted 
hepatitis C through in-service dental work.  

The examiner indicated that several non-service-related 
hepatitis C risk factors could not be ruled out.  The veteran 
reported engaging in unprotected sex before and after 
service, but not during service.  The veteran also admitted 
to one instance of IV drug use, but stated he had used a new, 
unshared needle.  He also stated that he used a stainless 
steel guitar string to give himself several tattoos while in 
prison, but that he never shared this equipment with anyone.  
In assessing the hepatitis C risk posed by the veteran's non-
service-related activities, the examiner deemed it possible 
but not provable that the drug use and tattoos that were not 
done in service were done sterilely.  Given the multiple risk 
factors for hepatitis C in the veteran's history, the VA 
examiner concluded that it was less likely than not that the 
veteran's hepatitis C was related to risks encountered while 
in the service.  

In reaching this conclusion, the VA examiner considered all 
of the evidence of record, including the veteran's service 
medical records and lay testimony from the veteran and his 
mother.  The examiner's analysis reflects a careful review of 
the entire claims file and provides a thorough analysis and 
cogent reasoning to support the assessment.  The Board 
therefore attaches great probative value to this report.

As for the second and third elements, the Board acknowledges 
the veteran's belief that his hepatitis C is linked either to 
tattoos received or to dental work performed while in 
service.  However, there is no corroborative evidence of such 
in the service medical record are otherwise.  He has provided 
no competent medical evidence to support these assertions or 
to refute the VA examiner's conclusion, discussed above.  
Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  See 38 
C.F.R. § 3.159(a)(1) (2005).  As a layperson, the veteran is 
competent to state his observations regarding injury and 
symptomatology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  He is not, however, competent to diagnose a specific 
disability or to testify as to the cause of his current 
disability. Id.  Therefore, the veteran is not qualified to 
testify that there is a causal relationship between in-
service tattoos or dental work and his hepatitis C.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2005).  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for hepatitis C is denied.


____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' 
Appeals 




 Department of Veterans Affairs


